Citation Nr: 1720422	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for bicuspid aortic valve with mild aortic stenosis and aortic insufficiency with secondary mild left ventricular dilatation and low normal ejection fraction.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1991 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. That decision found that new and material evidence had not been submitted to reopen the Veteran's claim. The Veteran filed a Notice of Disagreement (NOD) in January 2010. The RO issued a Statement of the Case (SOC) in March 2012. In April 2012, the Veteran filed a timely Substantive Appeal (VA Form 9). Thus, the Veteran perfected a timely appeal of this issue.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the claims file.

This appeal was previously before the Board in January 2016. At that time, the Board remanded the appeal for further development.

The Board notes that service connection for bicuspid aortic valve with mild aortic stenosis and aortic insufficiency with secondary mild left ventricular dilatation and low normal ejection fraction of 52 percent was previously denied in September 1999 and December 2009 rating decisions. However, since such denial, additional service records have been associated with the record. Previously, January 1998 records from the Physical Evaluation Board reflecting that the Veteran was discharged because of his heart condition, were not of record. Under 38 C.F.R. § 3.156 (c), VA will reconsider a previously denied claim de novo if relevant service records are received any time after such decision. In this regard, PEB records were received after the 1999 and 2009 rating decisions and the Board finds that they constitute relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. As such, the Veteran's claim will be reconsidered as opposed to requiring the submission of new and material evidence. 38 C.F.R. § 3.156 (c).Therefore, this appellate issue has been recharacterized accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's heart condition clearly and unmistakably existed prior to the Veteran's period of active duty service and was aggravated beyond its natural progression by service. 


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include bicuspid aortic valve with mild aortic stenosis and aortic insufficiency with secondary mild left ventricular dilatation and low normal ejection fraction have been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
In light of the Board's favorable decision to grant service connection for bicuspid aortic valve with mild aortic stenosis and aortic insufficiency with secondary mild left ventricular dilatation and low normal ejection fraction of 52 percent, no discussion of VA's duties to notify and assist is necessary for this issue. 

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of background, the Veteran's claim was originally denied in a September 1999 rating decision on the basis that his bicuspid aortic valve disorder is a congenital or developmental defect that is unrelated to military service and is not subject to service connection.
 
A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015). The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. Id.; VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time of examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin. VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303 (c), the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90. In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating. Id. 

The presumption of soundness applies where congenital diseases are not noted at entry and, if not noted, VA must show by clear and unmistakable evidence that the congenital disease preexisted service. See Monroe v. Brown, 4 Vet. App. 513, 515  (1993). However, the "presumption of soundness does not apply to congenital defects, because such defects 'are not diseases or injuries' within the meaning of 38 U.S.C. §§ 1110 and 1111 [and] 38 C.F.R. § 3.303 (c)." Quirin v. Shinseki, 22 Vet. App. 390, 397  (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir.2003) (holding that the presumption of soundness does not apply to congenital defects)). Nevertheless, a congenital defect can still be subject to superimposed disease or injury. VAOPGCPREC 82-90. If such superimposed disease or injury does occur during service, service connection may be warranted for the resulting disability. Id. 

In sum, service connection is available for congenital diseases that first manifest in service or are aggravated in service. Service connection is not available for congenital defects, but service connection may be awarded for disease or injury that is superimposed upon the congenital defect during service. Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993); VAOPGCPREC 82-90.

The Veteran suffers from a bicuspid aortic valve with mild aortic stenosis and aortic insufficiency with secondary mild left ventricular dilatation and low normal ejection fraction of 52 percent which he contends was aggravated by service. In his hearing testimony, the Veteran indicated that he was diagnosed with a heart condition while in service and that prior to then he was not aware of any such condition.  The Veteran's service treatment records are silent as to any heart conditions prior to service. 

At this juncture the Board would note that the Veteran has a current heart disability and thus satisfies the first element of service connection. It is undisputed that the Veteran's condition is congenital in nature and first manifested itself while in service. 

The record reflects that the Veteran was first diagnosed with a heart condition in July 1997. Records from that time indicate that the Veteran had an EKG performed as a step in applying for the Green to Gold Program. As a result of findings on the EKG, an echocardiogram was ordered which revealed a mildly thickened aortic valve which appeared to be bicuspid. There was mild aortic insufficiency without significant stenosis noted. In his assessment, the treating physician, Dr. J.M., noted that the bicuspid aortic valve showed no evidence of stenosis and was not anticipated to cause any future medical problem. Dr. J.M. discussed the Veteran's case with a staff cardiologist at Madigan Army Medical Center and at that time, both physicians felt that there was no indication that any further studies were needed and that the Veteran should continue to do well on active duty. The only recommendation at that time was that the Veteran undergo a yearly echocardiogram for the next three years to confirm the continued stability of his left ventricular size. See July 25, 1997 Medical Record Report.

In December 1997, Dr. J.M. submitted a report for the Medical Evaluation Board. He noted that following the Veteran's July 1997 visit, he was seen in follow-ups for complaints of light headedness, dizziness, and syncopal episodes. In November 1997 based on these complaints, Dr. J.M. referred the Veteran to a cardiologist at Elmendorf Air Force Base who performed a number of tests including a repeat echocardiogram which revealed mild stenosis as well as mild to moderate aortic insufficiency. It was opined that the combined aortic stenosis and insufficiency, though mild, might account for the Veteran's syncopal episodes which occurred when performing physical activities. The Veteran was started on a regimen of the medication Lisinopril and Dr. J.M. stated that it could be expected that the Veteran would require medication for the remainder of his life in order to abate symptomatic aortic insufficiency and stenosis. He further opined that patients with bicuspid aortic valve are more likely to require aortic valve replacement at a much younger age than the general population and that the Veteran's limitations could be expected to continue throughout any military or civilian career. See December 1997 Medical Evaluation Board Statement. 

The Veteran was subsequently discharged from the service based on his condition. Records from PEB proceedings noted bicuspid aortic valve with mild aortic stenosis and aortic insufficiency with secondary mild left ventricular dilatation and slightly reduced ejection fraction of 52 percent on the most recent echocardiograms. It was further noted that the condition was congenital in nature and had followed a course of natural progression, without service aggravation. The report went on to state that the Veteran's functional limitations in maintaining the appropriate level of stamina and adaptability, caused by his physical impairments made him unfit to perform the duties required of a sergeant in his military occupational specialty (MOS) of medical supply specialist. 

In August 1998 the Veteran was afforded a VA examination for his heart condition. At the time, the examiner noted that he did not have the Veteran's C-file to review. The examiner noted the Veteran's history, described as aortic stenosis and aortic insufficiency, which were diagnosed in July 1997 after the Veteran had experienced two syncopal episodes, as well as a history of fatigue, shortness of breath, and near syncope. During that visit the examiner confirmed the diagnosis of aortic stenosis, aortic insufficiency, and bicuspid aortic valve, however no etiology for the Veteran's heart condition was provided at that time. 
 
The Veteran had surgery to replace his aortic valve and a pericardial window to remove fluid around his heart in April 2008. As noted above, the Veteran was subsequently denied service connection for his heart condition in September 1999 and December 2009, on the basis that his condition was congenital. The Veteran subsequently provided treatment records from his private physicians. In February 2017, one of the Veteran's physicians, A.K., of Dreyer Medical Clinic wrote a letter in which he stated that it was more probable than not that his time in the military aggravated his aortic valve disease which eventually led to his valve being replaced. 

In April 2017 the Veteran's private physician A.G. completed the requested Heart Condition DBQ, indicating that he had reviewed the Veteran's claims file. In the medical history section, the physician noted bicuspid aortic valve and indicated that the condition was congenital. He opined that the Veteran's condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in service injury, event, or illness. As rationale he stated that there is evidence of decrease in left ventricular ejection fraction (LVEF) on the exit echocardiogram when compared to the Veteran's entrance echocardiogram. 

Although the RO characterized the Veteran's disorder as a defect, the medical examiners do not definitively indicate whether the disorder is a defect or disease 
but the findings show that the disorder is capable of worsening, and thus, regardless of the characterization, must be treated as a disease for VA purposes.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) ("a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect").  The Board gives greater probative weight to the DBQ submitted by the Veteran's private physician, in conjunction with the evidence of record in the July 1997 and December 1997 medical reports by Dr. J.M. The reports authored by Dr. J.M. describe a rapid worsening of the Veteran's condition over the span of a few months in 1997, including the finding of aortic stenosis in November 1997 when none had been observed mere months earlier in July 1997. After initially finding the Veteran fit enough to maintain active duty, the Veteran experienced increased symptoms of his heart condition, ultimately resulting in him being unable to continue in the performance of his duties. The April 2017 DBQ supports this position in its observation of the decrease in LVEF in the Veteran's entrance and exit echocardiograms. Additionally, the Board finds the assessments of the 1998 PEB proceedings and the 1998 VA examination to be unpersuasive. The PEB proceedings provide insufficient support for their position that the Veteran's condition was not aggravated by service. Further, the 1998 VA examination fails to provide an etiology for the Veteran's heart condition and was conducted without review of the Veteran's file. 

Based on the foregoing, the Board finds that the evidence indicates the Veteran's bicuspid aortic valve with mild aortic stenosis and aortic insufficiency with secondary mild left ventricular dilatation and low normal ejection fraction, which clearly and unmistakably existed prior to the Veteran's period of active duty service, was aggravated beyond its natural progression by service. As such, service-connection is warranted.


ORDER

Entitlement to service connection for bicuspid aortic valve with mild aortic stenosis and aortic insufficiency with secondary mild left ventricular dilatation and low normal ejection fraction is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


